OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division of the Supreme Court, First Judicial Department, on March 4, 1946. On June 26, 1978, in the United States District Court for the Southern District of New York, the respondent pleaded guilty to three separate felony charges of violating section 495 of title 18 of the United States Code. On August 15, 1978, pursuant to his plea of guilty, the respondent was sentenced to concurrent periods of imprisonment of one year on each of the three counts. Execution of the sentences was *295suspended and the respondent was placed on probation for a period of three years, subject to the standing probation order of the court.
The petitioner now moves to have the respondent’s name stricken from the roll of attorneys and counselors at law pursuant to subdivision 4 of section 90 of the Judiciary Law, contending that the respondent is subject to automatic disbarment as a result of his felony convictions. Under the circumstances herein, the petitioner’s motion is granted, the previous order of this court dated December 27, 1977, authorizing the petitioner to institute a disciplinary proceeding, is vacated. The clerk of this court is directed to strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Hopkins, J. P., Martuscello, Latham, Damiani and Titone, JJ., concur.